  Case 19-33092      Doc 65     Filed 10/30/20 Entered 10/30/20 15:23:14            Desc Main
                                  Document     Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

RE:   Suzanne Chapman                                  ) Chapter 13
                                                       ) Case No. 19-33092
                   Debtor,                             ) Judge A. Benjamin Goldgar


         AGREED ORDER RESOLVING DEBTOR’S OBJECTION TO CLAIM

        THIS CAUSE coming to be heard on the Objections to Claim #3-1 and 3-2, filed by SN
Servicing, servicing agent for U.S. Bank Trust National Association, as Trustee of the Igloo
Series IV Trust, this Court being fully advised in the premises:

       IT IS HEREBY ORDERED:

       1. The amount necessary to cure the pre-petition default due to SN Servicing for the
          mortgage lien on the property located at 540 Shorely Dr., Apt. 103, Barrington, IL
          60010 is $5,188.07;

       2. As of October 29, 2020, the Debtor is current on post-petition mortgage payments,

       3. If the instant case dismisses or converts for any reason, this agreement is void and
          without effect,

       4. Each party shall bear its own costs of the Objections to Claim filed by the Debtor.




       /s/Kinnera Bhoopal                                          /s/Michael Fabinski
       Counsel for Creditor                                        Counsel for Debtor




Dated: ____________________                  Entered: __________________________________
                                                      Bankruptcy Judge A. Benjamin Goldgar
